MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                          FILED
regarded as precedent or cited before any                            Dec 11 2018, 10:10 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                   Curtis T. Hill, Jr.
Public Defender                                         Attorney General
Anthony S. Churchward, P.C.
Fort Wayne, Indiana                                     Angela N. Sanchez
                                                        Assistant Section Chief
                                                        Criminal Appeals
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jordan L. Langston,                                     December 11, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1649
        v.                                              Appeal from the Whitley Circuit
                                                        Court
State of Indiana,                                       The Honorable Matthew J.
Appellee-Plaintiff                                      Rentschler, Judge
                                                        Trial Court Cause No.
                                                        92C01-1710-F3-121



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1649 | December 11, 2018             Page 1 of 6
                                             Case Summary
[1]   Jordan L. Langston pled guilty to level 3 felony aggravated battery and level 6

      felony leaving the scene of an accident with serious bodily injury. He received

      a ten-year sentence, with eight years executed and two years suspended to

      probation. Langston argues that his sentence is inappropriate in light of the

      nature of the offenses and his character. We disagree and therefore affirm.


                                 Facts and Procedural History
[2]   On January 23, 2017, Maliek Kelly and several companions went to the house

      where Langston was staying so that Kelly and Langston could fight. The car

      that Kelly was riding in got stuck in some mud near the house. Kelly got out of

      the car to push it out of the mud. Langston, who was outside the house and

      had been drinking alcohol, saw that Kelly had a knife. Langston grabbed a

      baseball bat and chased Kelly, who ran into a cornfield. Kelly’s companions

      got the car unstuck and drove it around the block. Langston stopped chasing

      Kelly, got into a car, and followed them. Kelly’s companions attempted to pick

      Kelly up as he exited the cornfield. As Kelly was about to enter the car,

      Langston’s car struck him at twenty-five miles per hour and sent him flying over

      fifty feet. Kelly suffered a broken sternum, arm, ribs, pelvis, knee, and ankle,

      and his jaw was broken in three places and had to be wired shut. Langston fled

      the scene and was later apprehended by police.


[3]   The State charged Langston with level 3 felony aggravated battery and level 6

      felony leaving the scene of an accident with serious bodily injury. Langston


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1649 | December 11, 2018   Page 2 of 6
      agreed to plead guilty without a plea agreement two weeks before his scheduled

      trial. At the sentencing hearing, the trial court found as aggravating factors

      Langston’s “terrible” juvenile and adult criminal record, his “many prior[]

      probation violations[,]” and his “substance abuse history.” Tr. Vol. 2 at 18.

      The court found as mitigating factors “the fact that [Langston had] gotten [his]

      GED” as well as his “acceptance of responsibility” and apology to the victim,

      which was “insufficient” but “appropriate[.]” Id. The court sentenced

      Langston to ten years for the level 3 felony, with eight years executed and two

      years suspended to probation, and a concurrent two-year term for the level 6

      felony. Langston now appeals.


                                     Discussion and Decision
[4]   Langston asks us to reduce his level 3 felony sentence pursuant to Indiana

      Appellate Rule 7(B), which provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find that the

      sentence is “inappropriate in light of the nature of the offense and the character

      of the offender.” “Indiana’s flexible sentencing scheme allows trial courts to

      tailor an appropriate sentence to the circumstances presented, and the trial

      court’s judgment ‘should receive considerable deference.’” Grundy v. State, 38
N.E.3d 675, 683 (Ind. Ct. App. 2015) (quoting Cardwell v. State, 895 N.E.2d
1219, 1224 (Ind. 2008)), trans. denied. “Such deference should prevail unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1649 | December 11, 2018   Page 3 of 6
      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The

      principal role of appellate review is to attempt to “leaven the outliers.”

      Cardwell, 895 N.E.2d at 1225.


[5]   “[W]hether we regard a sentence as appropriate at the end of the day turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Id. at 1224. “We consider the aggravators and mitigators found by the

      trial court and also any other factors appearing in the record.” Eisert v. State,

      102 N.E.3d 330, 334 (Ind. Ct. App. 2018), trans. denied. We “may take into

      account whether a portion of the sentence is ordered suspended or is otherwise

      crafted using any of the variety of sentencing tools available to the trial judge."

      McFall v. State, 71 N.E.3d 383, 390 (Ind. Ct. App. 2017). We do not look to see

      “if another sentence might be more appropriate; rather, the question is whether

      the sentence imposed is inappropriate.” Fonner v. State, 876 N.E.2d 340, 344

      (Ind. Ct. App. 2007). Langston has the burden of persuading us that his

      sentence is inappropriate. Id. at 343.


[6]   Regarding the nature of the offense, the advisory sentence is the starting point

      that the legislature has selected as an appropriate sentence for the crime

      committed. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). Level 3 felony

      aggravated battery is defined in pertinent part as the knowing or intentional

      infliction of injury on a person that creates a substantial risk of death or causes

      serious permanent disfigurement or causes protracted loss or impairment of the

      function of a bodily member or organ. Ind. Code § 35-42-2-1.5. The sentencing

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1649 | December 11, 2018   Page 4 of 6
      range for a level 3 felony is three to sixteen years, with an advisory sentence of

      nine years. Ind. Code § 35-50-2-5. Langston received a sentence well below the

      maximum and only slightly above the advisory, with two years suspended to

      probation.


[7]   Langston acknowledges that “striking another person with a vehicle creates a

      substantial risk of serious injury and loss of life[,]” but he argues that “the

      injuries that were caused and the harm contemplated by [his] act were taken

      into account by the elements of the offense.” Appellant’s Br. at 13. This

      argument disregards that Langston had chased Kelly away from the house with

      a baseball bat and that Kelly’s companions were going to drive him away from

      the scene. Instead of abandoning his pursuit, Langston (who had been drinking

      alcohol) jumped into his car and intentionally struck Kelly at twenty-five miles

      per hour, sending him flying over fifty feet and breaking multiple bones. The

      brutality and marked lack of restraint demonstrated by Langston’s aggravated

      battery of Kelly do not support a reduced sentence.


[8]   Neither does Langston’s character. “The character of the offender is found in

      what we learn of the offender’s life and conduct.” Washington v. State, 940
N.E.2d 1220, 1222 (Ind. Ct. App. 2011), trans. denied. When considering the

      offender’s character, one relevant fact is his criminal history. Eisert, 102 N.E.3d

      at 335. Langston, who was nineteen when he battered Kelly, has been

      convicted or adjudicated a delinquent for almost a dozen different crimes

      ranging from misdemeanor marijuana possession and resisting law enforcement

      to felony theft. He has also violated probation multiple times. Langston makes

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1649 | December 11, 2018   Page 5 of 6
      much ado about his “acceptance of responsibility” by pleading guilty without a

      plea agreement or the dismissal of any charges, Appellant’s Br. at 14, but he did

      so only two weeks before his scheduled trial, and the trial court noted that he

      had “hedged a lot in [his] statements to the police and [his] statement in the

      presentence investigation” and had “described what happened as an

      accident[,]” which clearly was not the case. Tr. Vol. 2 at 18. Langston also has

      a history of substance abuse, and he acknowledged in his presentence

      investigation interview that alcohol “could’ve had something to do with the

      offense.” Appellant’s App. Vol. 2 at 72. In short, Langston has presented no

      “compelling evidence” of any “substantial virtuous traits” or “persistent

      examples of good character” that would support a reduction of his sentence.

      Stephenson, 29 N.E.3d at 122. Therefore, we affirm it.


[9]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1649 | December 11, 2018   Page 6 of 6